Title: V: Memorandum of James Iredell on the Route through the Carolinas, February 1791
From: Iredell, James
To: Washington, George

 
Memorandum for Major Jackson concerning the Road through North and South Carolina.
I am not acquainted with the Road from Petersburg to Halifax, nor with that from Halifax, by way of Tarborough, to Newbern. But at Petersburg the best information can be obtained of the former and at Halifax of the latter.
Road from Newbern to Wilmington
The Road I am best acquainted with between these two places, and which I believe is really the best, is a⟨s⟩ nearly as I can recollect as follows. It is usually called the middle Road.

          
            
            
            
            miles
          
          
            From
            Newbern to Collier’s (a tolerable house)
            8
          
          
            
            Collier’s to Trenton (I am not well acquainted with this stage)
            12
          
          
            
            Note; within about 3 miles of Trenton lives one Clifton, who has a very small indifferent house, but usually keeps good provender for horses.
            
          
          
            
            Trenton to ⟨Shine’s⟩ (one of the best)
            
            9
          
          
            
            Shine’s to Mrs Williams’s (Indifferent)
            
            7
          
          
            
            
              
                
                  Mrs Williams to
                  }
                  (Do)
                
                
                   at what they call the chappel
                
              
            
            
            4
          
          
            
            The Chappel to Foy’s (but tolerable) I believe
            about
            13
          
          
            
            Foy’s to Sage’s (a good stage)
            
            19
          
          
            
            Sage’s to Jennett’s (Indifferent)
            about
            11
          
          
            
            Jennet’s to Wilmington
            
            17
          
        
Wilmington to Georgetown
The accomodations on this road are, in general, very bad. It will be better to obtain at Wilmington fuller information than I can give. The stages, such as they are, which I am acquainted with, are as follow

          
            
            
            miles
          
          
            From
            Wilmington to Daniel’s at Town Creek (a very indifferent house indeed)
            10
          
          
            
            Daniel’s to Russ’s (also very indifferent)
            16
          
          
            
            Russ’s to William Cope’s (Do)
            13
          
          
          
            
            Cop’s to the Boundary (no public house)
            10
          
          
            
            Note: a Ch. Dupree lives near this, a very obliging hospitable Man, but who lived in a very small house when I was last there. He did live at the Boundary House, which is a pretty good one, and I think he ⟨attended⟩ to others ⟨again;⟩ but am not certain. It would be very desirable to rest some where about this place, as a result of the distance necessary to go upon the next stage, & the uncertainty as to the proper time of crossing the Long Bay. It may be proper to enquire here about a proper house to stop at next.
          
        

          
            
            miles
          
          
            From the Boundary To the Long Bay
            16 or 15
          
        
Note: one Vareen lived on this side near the long Bay, and a little out of the Road, where a public house was formerly kept. But I believe there is none there now. The Son lives at the house, which is a wretched one. But I believe there are one or two others on this side the Bay, tho’ not public ones that I know of. Nor am I at all acquainted with them.
It will be necessary to make enquiry as to the proper time of tide for crossing the Long Bay. It is a sand Beach on the Seaside, and at low water it is delightful to cross it. You ride about 16 miles upon it.

          
            
            miles
          
          
            Over the Long Bay to McGill’s (a tolerable house)
            15
          
          
            After this I know none but private houses to Winyaw.
            
          
          
             McGill’s to Mr B. Nixon’s
            11
          
          
             B. Nixon’s to Colo. Heriott’s (on Winyaw Bay)
            17
          
          
            This gentleman is extremely respectable and hospitable, and is a Man of large Fortune. He will undoubtedly meet the President long before he reaches his house; if he should go that way. I know not the way by the common Ferry, nor what accomodations there are there.
          
          
            Across the Bay from Colo. Heriott’s
            
          
          
            to George-Town
            about 2 or 3
          
        
There will be no doubt of your obtaining at George-Town full information of the Road from there to Charleston upon which the stages are better than before.

At Charleston there will be the fullest information of the Road to Savannah.
The Road from Savannah to Augusta I am not acquainted with.
The only Road from Augusta through South & North Carolina that I am acquainted with is by Columbia and Camden in South Carolina and Fayette-Ville in North Carolina. But in general the accomodations are very wretched and the country a very miserable one, and I don’t doubt the upper road that goes through Charlotte & Salisbury in North Carolina (and which I am told the President intends taking) is preferable. of that I can give no particulars.
